Citation Nr: 0025363	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for service 
connected gastrointestinal distress due to undiagnosed 
illness (hereafter gastrointestinal distress), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1992.  The veteran served in the Southwest Asia 
theater of operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to service connection for gastrointestinal 
distress at an evaluation level of 10 percent.  A notice of 
disagreement was received in April 1999.  A statement of the 
case was issued in April 1999.  A substantive appeal was 
received from the veteran in May 1999. 

The Board notes that, as will be addressed in the REMAND 
portion of this decision, in May 1999, the veteran filed a 
notice of disagreement with respect to the RO's January 1999 
denial of his claims for service connection for fatigue and 
headaches.
However, a statement of the case has never been issued with 
respect to those issues.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's service connected gastrointestinal distress 
is manifested by almost constant abdominal pain, with 
diarrhea, constipation, nausea, and some vomiting.






CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
gastrointestinal distress have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for gastrointestinal distress is 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  Id.

A review of the record reflects that service connection was 
established for gastrointestinal distress by the currently 
appealed rating decision of January 1999.  This decision was 
based on VA examination reports, outpatient treatment 
records, and statements from lay persons, discussed in detail 
below, documenting the fact that the veteran has suffered 
from stomach pains, diarrhea, constipation, and nausea since 
early 1992.  For servicemembers who served in the Southwest 
Asia theater of operations during the Persian Gulf War who 
exhibit objective indications of chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2001; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317(a)(1)(i) 
and (ii) (1999).  Signs and symptoms that may be 
manifestations of undiagnosed illness include headaches, 
gastrointestinal signs or symptoms, fatigue, and sleep 
disturbances.  38 C.F.R. § 3.317(b)(7) (1999).  This list is 
not inclusive.

Based on reported symptoms, the fact that they could not be 
attributed to any known clinical diagnosis, and the veteran's 
Persian Gulf service, he was assigned a 10 percent disability 
evaluation for gastrointestinal distress due to undiagnosed 
illness effective December 6, 1996, the date the original 
claim was filed.  See 38 C.F.R. § 3.400 (1999).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
includes outpatient treatment records from November 1996, 
which indicate that the veteran presented with complaints of 
gastrointestinal distress manifested by sharp pains in the 
epigastric area, bouts of nausea which can last all day, and 
occasional vomiting.  The veteran related that this can 
happen three to four times a week.  The veteran noted that he 
has taken Zantac, Tagamet, and Pepto Bismol for these 
conditions, all of which helped for some time, and then 
became ineffective.  The veteran also complained of 
constipation/diarrhea happening approximately three to four 
times per week.  About once a week he has a sharp cutting 
rectal pain which lasts for about two seconds.  The 
gastrointestinal conditions and constipation/diarrhea started 
in 1992 within six months of his discharge.  The veteran was 
"diagnosed" with epigastric distress at that time.

The report of a VA examination conducted August 18, 1997 
indicates that the veteran's main complaint since his return 
from the Persian Gulf has been stomach problems.  He reported 
that since then, he has suffered from constipation 
alternating with diarrhea, and frequent nausea.  The veteran 
reported that he had diarrhea in the service when he took 
Pyridostigmine bromide tablets; however, there are no service 
medical records indicating that he was treated for this 
condition.

The report of another examination conducted on August 18, 
1997 indicates that the veteran reports that he suffers from 
bouts of abdominal discomfort two to three times a week, 
lasting from one to twenty-four hours.  The veteran indicated 
that this is associated with occasional acid complaints that 
are totally unrelated to food or other factors.  The examiner 
found the veteran's abdomen to be soft, with tenderness, but 
without rebound in the epigastric area.  No organomegaly or 
masses were detected.  The examiner's impression was of 
recurrent epigastric complaints, and possible acid peptic 
disease.

The report of the VA examination conducted August 29, 1997 
indicated that the veteran reported that his epigastric 
symptoms began fairly abruptly in the spring of 1992 and have 
continued largely unchanged since then.  The veteran 
complained of upper abdominal and epigastric pain, nausea, 
vomiting and diarrhea.  The veteran indicated that he had 
these symptoms almost daily.  He reported vomiting 
approximately two to three times per week and having diarrhea 
approximately zero to five times per day.  The veteran 
reported pain and weakness if he did not eat, and vomiting 
and diarrhea if he did eat.  Further, the veteran reported 
that he had lost some weight due to his condition, and 
indicated that he had continuous episodes of symptoms, though 
some of his symptoms were improved by rest.  The veteran also 
indicated that he is currently unable to work because of 
vomiting, diarrhea, and persisting symptoms.  The examiner 
found the veteran's abdomen demonstrated mild generalized 
tenderness which appeared to be increased in the right upper 
quadrant and epigastrium.  The examiner's impression was of 
chronic abdominal pain syndrome, with vomiting and diarrhea, 
question duodenal/gastric ulcer, question chronic 
cholangitis/hepatitis. 
 
Also of record are letters from the veteran's grandmother, 
and a friend.  The letter from the veteran's friend, dated 
July 1997, indicates that she has known him since June of 
1992, and that his health has been deteriorating since then.  
She indicated that the veteran was constantly complaining 
about his stomach.

The letter from the veteran's grandmother, dated August 1997, 
indicated that he has been suffering from multiple stomach 
ailments since the spring of 1992.  She further indicated 
that she had seen the veteran getting sick on many occasions, 
with vomiting, diarrhea, and stomach cramps.

Outpatient treatment records dated September 1997 indicated 
that the veteran suffered from severe stomach pains three 
times a week, with vomiting and diarrhea.  He also reported 
that he had headaches that would possibly be associated with 
nausea or vomiting.  The examiner's impression was of 
gastrointestinal distress. 

This disability is rated by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).  See 38 C.F.R. § 4.20 (1999).  A 
10 percent evaluation under this code contemplates moderate 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is warranted under this code for severe irritable 
colon syndrome manifested by diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.

This disability could also be rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (1999) by analogy.  Under this code, a 
10 percent rating is warranted for an ulcer with brief 
episodes of recurring symptoms once or twice yearly.  A 20 
percent rating is warranted for a moderate ulcer with 
episodes of recurring symptoms several times a year.  A 40 
percent rating is warranted for a moderately severe ulcer 
with intercurrent episodes of abdominal pain at least once a 
month partially or completely relieved by ulcer therapy, with 
mild and transient episodes of vomiting or nausea.  

The Board points out that, according to 38 C.F.R. § 4.114 
(1999), ratings under Diagnostic Codes 7301-7329 are not to 
be combined with each other.  A single evaluation is to be 
assigned under the Diagnostic Code which reflects the 
predominant picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evidence.

Taking into account all the evidence above, and resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran has presented evidence sufficient to warrant a 30 
percent evaluation for his service connected gastrointestinal 
distress.  The veteran indicated, during his August 29, 1997 
examination, that he had continuous episodes of symptoms, and 
reported vomiting approximately two to three times per week 
and diarrhea approximately zero to five times per day.  The 
veteran has consistently reported problems with diarrhea, or 
alternating diarrhea/constipation, since his first relevant 
medical reports of record, dated November 1996.  These 
symptoms are consistent with a 30 percent evaluation under 38 
C.F.R. § 4.114, Diagnostic Code 7319 (1999) which, again, is 
warranted for severe irritable colon syndrome manifested by 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  It is clear that 
Diagnostic Code 7319 reflects the predominant disability 
picture.

Further, while the Board notes that the veteran certainly 
suffers from some stomach pain, and had reported intermittent 
vomiting, such symptoms, in the Board's opinion, do not raise 
the level of the veteran's gastrointestinal disorder to be 
analogous to a moderately severe marginal ulcer, as would be 
necessary for a 40 percent rating under Diagnostic Code 7306.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 30 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the evaluation should be effective since that time.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Entitlement to an increased initial evaluation of 30 percent 
for gastrointestinal distress is granted.



REMAND

As mentioned previously, the veteran filed a notice of 
disagreement with respect to the January 1999 RO decision 
denying service connection for fatigue and headaches.  
However, a statement of the case has never been issued with 
respect to that issue.  As such, the RO is now required to 
send the veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30 (1999).  In this regard, the Court has held that where 
a notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this matter is REMANDED for the following 
action:



The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to service connection for 
headaches and chronic fatigue in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



